Title: From James Madison to Christopher Gore, 17 December 1805 (Abstract)
From: Madison, James
To: Gore, Christopher


          § To Christopher Gore. 17 December 1805, Department of State. “I have received your communications of the 18. 26 & 30th. November respecting the cases of the Ship Indus & George Washington, with the just and forcible observations you have made upon them. In pursuance of instructions early transmitted to our Minister in London, he has not failed to make proper representations to the British Government against the principle which has been assumed as the ground of these condemnations, and its injustice will be further exemplified to that Government by the present & similar recent cases.”
        